Opinion filed July 10, 2008











 








 




Opinion filed July 10,
2008
 
 
 
 
 
 
 
                                                                        In The
                                                                              
    Eleventh
Court of Appeals
                                                                 ____________
 
                                                          No. 11-08-00160-CV 
                                                    __________
 
              FRANCISCO
JACOBO AND HOPE D. JACOBO, Appellants
 
                                                             V.
 
    ECTOR COUNTY
INDEPENDENT SCHOOL DISTRICT ET AL, Appellees
 

 
                                         On
Appeal from the 244th District Court
                                                           Ector
County, Texas
                                                 Trial
Court Cause No. C-8295-T
 

 
                                              M
E M O R A N D U M   O P I N I O N
 
Appellants
have filed in this court a motion to dismiss their appeal.  In the motion,
appellants request that we grant their motion and enter a dismissal of their
appeal.  See Tex. R. App. P.
42.1.  Appellants=
motion is not opposed by appellees.
The
motion is granted, and the appeal is dismissed.  
 
PER CURIAM
July 10, 2008
Panel consists of:  Wright, C.J.,
McCall, J., and Strange, J.